Citation Nr: 1008342	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  05-29 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The Veteran (appellant) served on active duty from May 1980 
to May 1992.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2005 rating decision of the Detroit, 
Michigan, Department of Veterans Affairs (VA), Regional 
Office (RO).

In April 2009, the Board found that new and material evidence 
had been received to reopen this claim and remanded the claim 
for further development.  The case has been returned to the 
Board and is ready for further review.  

The Board is also satisfied that there was substantial 
compliance with its remand directives.  See Stegall v. West, 
11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 
146-47 (1999).  


FINDING OF FACT

The medical evidence of record shows that the Veteran does 
not have a current back disorder.  


CONCLUSION OF LAW

The criteria for service connection for a low back disorder 
have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009). 




REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in November 2004.  That letter 
informed the Veteran regarding reopening his claim for a back 
disorder and also discussed the requirements for a claim for 
service connection.  The claim was reopened and thus granted 
to that extent and the issue was then remanded for further 
development.  While the case was in remand status, the 
Veteran was provided with a letter in June 2009 that 
requested that he submit evidence to substantiate his claim.   

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim. Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained private treatment records.  Next, 
a specific VA medical opinion pertinent to the issue on 
appeal was obtained.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The examination 
provided adequate information to adjudicate this claim.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v.  Brown, 4 Vet. App. 309, 314 
(1993).

The service medical records show no complaint, diagnosis or 
treatment for a low back disorder.  The Veteran's December 
1991 separation examination report showed that examination of 
the spine was normal.  

VA examination in July 1992 showed that the Veteran 
complained of low back pain for about four years with no 
history of injury except for heavy lifting.  The finding was, 
low back pain, cause, undetermined.  On VA Persian Gulf 
examination in July 1994, the Veteran had no back complaints.  
Examination of the back showed no CVA tenderness and full 
range of motion.  
  
Private X-rays show that in August 2005, the Veteran was 
noted to have evidence of facet disease at L5-S1 particularly 
on the left.  

The Veteran was examined by VA in August 2009.  The claims 
file was reviewed.  The Veteran's history was taken.  The 
Veteran reported that during service he injured his back 
during a parachute jump but he did not seek any treatment for 
it.  He stated that since then there were no further 
injuries, but that he was treated at VA for pain.  He 
reported that he had back pain and was not taking any 
medication.  Examination showed that he had normal lumbar 
lordosis with complaints of pain in the lumbar area.  There 
was no spasm or atrophy of the paravertebral muscles.  Motion 
was noted as extension to 25 degrees with pain at the end of 
motion and flexion to 75 degrees with pain at the end of 
motion.  Right and left lateral flexion was to 25 degrees 
without any pain and rotation was to 20 degrees without any 
pain.  X-rays of the lumbar spine were noted to be normal.  
The diagnosis was, normal lumbosacral spine without any 
neurological deficiency.  The examiner stated that it was his 
opinion that the Veteran does not suffer from any type of 
disability of the lower back at the present time.  He stated 
that an etiology could not be pinpointed because of the 
current diagnosis of normal lumbosacral spine.  The examiner 
stated that the Veteran's current complaints of his lower 
back were not related to his service or to the back condition 
that the Veteran received treatment for in service.  The 
rationale for the opinion was reported to be that there is no 
continued medical attention and treatment for the back in 
service and that the current examination failed to find any 
significant objective evidence to make any diagnosis of the 
back complaints.  It was noted that although the Veteran had 
some limitation of motion for his back, there is no 
diagnosable orthopedic condition for this presentation.  

In a November 2009 addendum, the August 2009 VA examiner 
reported that he noted a reference to an X-ray of 2005 with a 
diagnosis.  He stated that the August 2009 examination and 
review of the X-rays by the examiner and a radiologist 
revealed that the spine X-rays are normal.  He stated that he 
had no idea why and what happened to the prior diagnosis of 
2005.  He opined that the Veteran did not have any condition 
like that diagnosed in 2005.  He noted that if so, there 
would be more enhanced changes during the last four years.  
And he also noted that the presentation of less motion is 
subjective to the Veteran's reluctance to move and complaint.  
He reiterated that there is no objective evidence to suggest 
that there should be anatomical loss of motion.  He said that 
his opinion remains the same as that rendered in August 2009. 

Service connection presupposes a current diagnosis of the 
claimed disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004) (holding that service connection requires a 
showing of current disability); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service 
connection requires that there be a showing of disability at 
the time of the claim, as opposed to some time in the distant 
past).  Service connection for a back disorder is not 
warranted in the absence of a current diagnosis.

The evidence does not support a finding that the Veteran has 
a current low back disorder.  In 1992, while he complained of 
pain, no back disorder was diagnosed.  And while he has 
submitted a private X-ray showing evidence of facet disease 
at the L5-S1, in 2005, more recent findings contradict this 
finding.  Moreover, a VA examiner has reviewed the 2005 
findings and found them to be unreliable based on his current 
findings, and he offered rationale to support his 
determination.  Thus the private report is less probative 
than the findings on the VA examination where there is a 
conclusion that there is no current diagnosis of any chronic 
lumbar spine disorder.  

While the appellant has contended that he experiences low 
back pain, the Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), aff'd in part, vacated and remanded 
in part on other grounds by Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).

In analyzing the foregoing evidence, the Board has considered 
the Veteran's statement as to his belief that he has a back 
disability related to service; however, as a layperson, the 
Veteran is not competent to assert a medical diagnosis for 
his disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition; (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing the symptoms at the time 
support at later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2006).  
Here, the appellant, as a layperson, is not competent to 
diagnose a back condition at any time.  While he may make 
assertions regarding symptoms he perceives to be 
manifestations of disability, the question of whether he has 
a back disability is one that requires skill in diagnosis, 
and questions involving diagnostic skills must be made by 
medical experts.  38 C.F.R. § 3.159 (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu v.  
Derwinski, 2 Vet. App. 492 (1992).  Musculoskeletal pathology 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  Therefore, the Board cannot give 
decisive probative weight to the opinions of the Veteran 
about the origins of his claimed back pain, because he is not 
qualified to offer such opinions.

The Veteran is also competent to state that he injured his 
back during a parachute jump while in service.  Additionally, 
the Board, is of course, aware of the provisions of 38 C.F.R. 
§ 3.303(b), relating to chronicity and continuity of 
symptomatology; however, there is no objective medical 
evidence of record of a back disorder service.   Forshey v. 
Principi, 284 F.3d 1335, 1363 (Fed. Cir. 2002) (holding that 
negative evidence means that "which tends to disprove the 
existence of an alleged fact"); Maxson v. Gober, 230 F.3d.  
And the Veteran has stated that he was not treated in service 
for a back injury.  

For the sake of analyzing the claim, the Board accepts the 
Veteran's statements that he injured his back in service.  
However, to the extent that the Veteran's statements may be 
interpreted as indicating that he had continuity of 
symptomatology of since service, the Board concludes that the 
contentions have less probative value than the other evidence 
of record which shows that despite his subjective complaints, 
there is no finding of a current back disorder, and that the 
one private X-ray in the file that denotes evidence of facet 
disease has been found to be incorrect based on current X-ray 
findings as well as on examination of the Veteran some 4 
years later .  Therefore, although the Veteran may have 
sustained an injury in service, the preponderance of the 
medical evidence shows that chronic back condition was not 
present during service, and is not shown currently.  

The evidence does not support a finding of a medical nexus 
evidence to support a finding of direct service connection 
for any low back pathology as no current diagnosis for any 
lumbar spine pathology is of record.  Thus, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Based on the totality of the evidence of record, including 
the service treatment records and medical treatment, the 
Board finds that the preponderance of the evidence is against 
the appellant's low back service connection claim.  

The Board would point out that even if it were to accept that 
the Veteran has a low back disability based on the 2005 X-ray 
finding, his claim would still not prevail.  That is because 
the weight of the "negative" evidence, principally in the 
form of the service treatment records (which do not document 
any claimed in- service chronic condition), private and VA 
medical evidence that the claimed chronic low back pathology 
was not documented until  2005 (more than 10 years after 
service) and the lack of any competent medical opinion 
finding some etiologic nexus between the claimed condition 
and service exceeds that of the "positive" evidence of 
record, which basically amounts to the appellant's 
contentions.  




ORDER

Service connection for a low back disorder is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


